Citation Nr: 0124783	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
including as a result of undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
including as a result of undiagnosed illness. 

3.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to June 
1993.  This appeal arises from a January 1999 rating decision 
of the Department of Veterans Affairs (VA), Boise, Idaho, 
regional office (RO).  

In May 2000, the claims folder was transferred to the St. 
Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's complaints of headaches and chronic fatigue 
have been attributed to the known clinical diagnoses of 
migraine headaches and past cytomegalovirus and Epstein Bar 
virus infections; there is no competent objective evidence 
that migraine headaches or chronic fatigue were present 
during service or for several years following separation from 
service.

3.  There is no competent evidence of record to establish the 
presence of eczema during service; eczema was first shown 
approximately five years following separation from service, 
and no medical evidence has linked the current eczema to any 
event of the veteran's service.



CONCLUSIONS OF LAW

1.  A disorder manifested by migraine headaches was not 
incurred in or aggravated by service, either on a direct 
basis or as a result of undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  A disorder manifested by chronic fatigue was not incurred 
in or aggravated by service, either on a direct basis or as a 
result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Eczema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issues on appeal, the Board finds that the 
notification duties have been met and that these issues have 
been adequately developed for appellate review.  The veteran 
was informed of the evidence needed to substantiate his 
claims to service connection for the claimed disabilities.  
The duty to assist the veteran in obtaining evidence to 
substantiate his claims has been met in that the RO has 
obtained private and VA medical evidence identified by the 
veteran.  There is no indication that relevant records have 
not been obtained.  The Board finds that a remand would serve 
no useful purpose and would only impose unnecessarily 
additional burdens on VA without benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is aware that the Boise RO, in its rating decision 
in January 1999, denied the veteran's claims of entitlement 
to service connection for a headache disorder and eczema as 
not well-grounded.  However, the supplemental statement of 
the case dated in May 1999 specifically informed him of the 
type of evidence needed to substantiate his claims.  
Furthermore, a letter to the veteran from the St. Petersburg 
RO dated in April 2001 provided discussion of the VCAA and 
the expanded duty to assist the veteran.  Thus, the veteran 
will not be prejudiced by the Board considering the claims on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The record shows that the veteran served in Southwest Asia 
during the Persian Gulf War from October 1990 to July 1991.  
The Secretary of VA may pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2001).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician and other non-medical 
indicators capable of independent verification.  While 
objective indications appear to contemplate evidence other 
than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2001).

The service medical records show that a lesion from the 
veteran's left temporal area was found to be capillary 
hemangioma in January 1990.  No other skin pathology was 
noted during service.  The veteran complained of headaches, 
along with ear pain and nausea, in February 1992.  Maxillary 
sinusitis was diagnosed.  Head, skin and neurologic 
examinations were normal on the service separation 
examination conducted in June 1993.  On the report of medical 
history completed at that time, the veteran denied skin 
diseases and frequent or severe headaches.

A private medical report dated in January 1998 showed a 
complaint of headache since the day before.  The veteran 
reported a history of one headache per year for the past ten 
years, usually resolved with Tylenol and sleep.  The veteran 
described his current headache as starting at the base of the 
neck and radiating to the left occipital area, the temporal 
area and the forehead.  The headache was dull and pounding.  
The veteran described photophobia and sound sensitivity 
associated with the headache.  The diagnosis was headaches, 
probable migraine in nature.  

On VA examination in July 1998, the veteran reported that he 
now had headaches approximately once per month, generally 
incapacitating and requiring bed rest for up to two days.  
The diagnosis was migraine type headaches.  VA neurologic 
examination in August 1998 noted a history of headaches 
beginning in his teenage years which became much worse in 
1992 or 1993.  VA Gulf War examination in January 1999 
resulted in a diagnosis of migraine headaches.

The VA examination in July 1998 noted that the veteran 
developed eczema over each forearm in 1996 or 1997.  At 
present, there was obvious exfoliative dermatitis involving 
only each hand.  The diagnosis was exfoliative eczematoid 
dermatitis of each hand.  A VA examination in August 1998 
noted a complaint of rash involving the digital webs of the 
fingers as well as the forearms.  The diagnosis was fungal 
dermatophytosis.  The January 1999 VA Gulf War examination 
noted exfoliative eczematoid dermatitis of bilateral hands.  

The VA general medical examination in July 1998 did not 
include any complaints or findings related to chronic 
fatigue.  The VA neurologic examination in August 1998 noted 
that "at the present time he is not experiencing fatigue."  
On the VA Gulf War examination in January 1999, the veteran 
reported experiencing tiredness and loss of energy for 
several years.  He had not had any associated fevers, 
enlarged lymph nodes, or inflammatory rashes.  Laboratory 
evaluation was positive for cytomegalovirus infection in the 
past as well as Epstein Bar virus in the past.  No specific 
treatment was deemed necessary for those viruses.  The 
diagnosis was chronic fatigue most likely secondary to past 
cytomegalovirus and Epstein Bar virus infections.  The 
examiner noted that the veteran's chronic fatigue was very 
minimal, and that that there were no undiagnosed illnesses 
related to the Persian Gulf War experience.  

The medical record shows diagnoses of migraine headaches and 
chronic fatigue related to known viruses.  The record 
therefore establishes that the veteran has diagnosed 
conditions and that his headaches and chronic fatigue are not 
attributable to any undiagnosed illness; thus, 38 C.F.R. § 
3.317 does not apply.  Service connection on a direct basis 
is not appropriate since neither chronic headaches nor 
chronic fatigue were noted during service, and migraine 
headaches and chronic fatigue were each first diagnosed noted 
more than four years after the veteran's separation from 
service.  While the veteran has reported to recent examiners 
that he had experienced headaches for many years, it is 
important to note that he did not report them during service, 
and in fact, as noted above, he denied frequent headaches on 
his report of medical history completed at the time of his 
separation from service.  

Similarly, the veteran's skin was normal during service, and 
eczema was first noted in 1998, approximately five years 
after his separation from service.  At that time, the veteran 
indicated that he had first noticed this in 1996 or 1997.  
There is simply no objective evidence that a chronic skin 
disorder was present during service, or that the current 
eczema is attributable to service.

The Board notes that the veteran is competent to report that 
of which he has personal knowledge, that is, what comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
to diagnose a specific disability or to establish causation 
of a particular disability, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran contends that he has headaches, eczema, and 
chronic fatigue which he believes resulted from his active 
service, including that in support of the Persian Gulf War.  
He has submitted his own statements to the effect that these 
problems are related to his service.  However, in the absence 
of medical evidence demonstrating a relationship between his 
complaints and his period of service, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993).  








ORDER

Service connection for migraine headaches, including as a 
result of undiagnosed illness, is denied.

Service connection for chronic fatigue, including as a result 
of undiagnosed illness, is denied.   

Service connection for eczema is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

